Case: 19-40926     Document: 00515881537         Page: 1     Date Filed: 06/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 1, 2021
                                  No. 19-40926
                                                                           Lyle W. Cayce
                               Conference Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Oneal Dodd,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CR-95-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brandon Oneal Dodd has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Although he sought and received several extensions of time


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40926     Document: 00515881537          Page: 2   Date Filed: 06/01/2021




                                   No. 19-40926


   to file a response, Dodd has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          Dodd’s untimely motion for appointment of counsel is DENIED.
   See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2